DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 11-12 of the Response:
“The Office appears in the Office action to cherry-pick only the phrases related to the "M data frames" in several elements. However, the Applicant submits that admitting that Yen does not disclose "M data frames" is tantamount to admitting that Yen, in fact, does not disclose or suggest any of the element related to the M data frames. That is, if Yen does not disclose "M data frames," then Yen cannot disclose repeating steps i) to vi) for M data frames. Likewise, if Yen does not disclose "over M data frames" then Yen actually does not disclose "correlating the beamformed signals of each group over M data frames. Instead, the Office alleges that Haugaard discloses "M data frames, and where M is greater than 1." Office action at page 8. The Office goes on to allege that because Haugaard discloses M data frames where M is greater than one, it discloses or suggests, in combination with Yen, that one of ordinary skill in the art would combine the "M data frames" with Yen "to achieve the same results" because "it [sic] speckle-noise in an amplitude- or- power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam." Office action at page 10.”
In response, the Examiner respectfully asserts that it is clear that Yen teaches at least two data frames considering the imaging techniques of Yen can provide real-time visualization as disclosed in Paragraph [0093] and a frame rate is disclosed in Para [0094].  Haugaard was used to teach a number of data frames.  For clarification Para [0004] of Haugaard discloses that four frames are shown in Fig. 4 therefore it can be interpreted five frames are shown in Fig. 4 and Fig. 9.
The Applicant asserts on pages 12-13 of the Response:
“Haugaard paragraph [0052] discloses "determining the auto-correlation of each receive-beam, adding the auto-correlation of receive-beams from different acquisition- packages and determining the phase of the summed auto-correlations." In other words, each receive-beam is correlated with a delayed copy of itself as a function of delay time. The present claimed invention, in contrast, requires cross-correlating beamformed response signals. Put another way, autocorrelating a group of sampled response signals would not provide the same output as (and therefore would not achieve the desired technical effect provided by) the present claimed invention. This is because signals from different transducers is essential for noise reduction, at least in Power Doppler mode (for example)… the Applicant submits that "adding the auto-correlation of receive-beams from different acquisition-packages" corresponds to a contrasting and incompatible type of correlation compared to the type of correlation required by the present claimed invention. Haugaard paragraph [0052] does not disclose or suggest any other form of 
correlation other than autocorrelation. Accordingly, a person of ordinary skill in the art would not have been motivated to combine Yen and Haugaard to arrive at the solution of recited by the amended claim and, in particular, to arrive at a solution employing cross- correlation.”
In response, the Examiner respectfully asserts that Haugaard discloses in Para [0100] there is an option for use of cross-correlation based velocity-estimator.  Therefore, Haugaard does not preclude the use of the cross-correlation taught by Yen in the limitations regarding correlation taught by Haugaard.
The Applicant asserts on pages 12-13 of the Response:
“The Applicant also notes that Haugaard, at paragraph [0054], relied upon by the Office, discloses averaging "several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam" to reduce speckle noise. There is no teaching or suggestion at this paragraph, even considered in view of Yen, to combine cross-correlated STA beam-formed receive-beams. In addition, the disclosure in Haugaard of "different locations/directions of the transmit-beam" does not directly and unambiguously equate with Haugaard's definition of an "acquisition-package" - see Haugaard paragraphs [0037]-[0038]. On this basis, the Applicant submits that Haugaard paragraph [0054], even considered in view of Yen, also does not disclose or suggest cross-correlation over multiple transmit events, or in the wording of the present claimed invention (emphasis added) combining the cross-correlation output for the first data frame with the cross- correlation outputs from subsequent data frames up to the Mth data frame.”
In response, the Examiner respectfully asserts that Haugaard was not used to teach the cross-correlation in the previous office action therefore Para [0054] was not used to teach or suggest one to combine cross-correlated STA beam-formed receive-beams.  In regards to paragraphs [0037]-[0038] Haugaard discloses in Para [0039] “With a package-based approach, each acquisition event is repeated several times (Mshot>1) to form an acquisition-package… the transmit beams {0, 0, 2, 2, 4, 4, 6, 6, 8, 8}” therefore as cited in the rejection below Paras [0052] and [0054] teach combining the […]correlation output for the first data frame with the […]correlation outputs from subsequent data frames up to the Mth data frame.  As disclosed in Para [0004] of Haugaard each acquisition event is a frame of data. Each acquisition event is equivalent to one transmit event as disclosed in Para [0038] “For each acquisition event, one beam is transmitted and a block of 8 beams is received.  As shown in Fig. 4 and disclosed in Para [0039] there are multiple transmit beams.  Therefore, an acquisition package does equate to different locations of the transmit beam (Para [0039] “the transmit beams {0, 0, 2, 2, 4, 4, 6, 6, 8, 8}”).

Therefore, in light of the amendments and the response to arguments Claim 1, mirroring claim 24, and the dependent claims remain rejected under 35 USC § 103.

Drawings
The drawings are objected to because numeral styled labels in Fig. 11 are insufficient in labeling rectangular elements.  MPEP 608.02(b)(II), under “Drawings Objected To”, states that “unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-8, 12, 13, 15, 18-19, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 20090141957 A1), and further in view of Haugaard (US 20200138401 A1).
Regarding Claim 1, Yen discloses a method for ultrasound data processing (Para [0013] – “Embodiments of the present disclosure are directed to novel sidelobe and clutter suppression methods/techniques”) comprising:
i) transmitting ultrasound excitation signals from elements of a transducer array (Para [0051] – “The system 300 can include an array 302 (e.g., of ultrasound transducers/receivers)”, Para [0046] – “1) An aperture (or subaperture) (e.g., with 64 elements) transmits a focused beam into the target”);
ii) receiving response signals from elements of the transducer array, each response signal corresponding to a respective channel (Para [0046] – “1) An aperture (or subaperture) (e.g., with 64 elements) transmits a focused beam into the target. Echoes are collected from the same 64 elements, as described at 102”, Para [0051] – “The system 300 can include an array 302 (e.g., of ultrasound transducers/receivers) and a plurality of delay devices (e.g., delay lines or phase delays) 304, each couples to an element of the array 302. Data from alternating groups of elements are combined at 306 and 308 to form first and second data sets RX1 and RX2”, the receive elements are interpreted as the channels);
iii) sampling each response signal at one or more time points in the response signal to create a plurality of samples, each sample corresponding to a channel and a time point (Para [0063] – “In receive, element data was collected and receive beamforming was done off-line using Matlab (The MathWorks, Inc. Natick, Mass.)”, therefore because Matlab was used the signals have been digitized and are therefore sampled, it is interpreted the sampling of the response signal is done at one time point or multiple time points as those are the only options therefore each sample corresponds to the same time point or multiple time points, lines of data coming from the elements of the array (302) in Fig. 3 are interpreted as the plurality of samples that correspond to a channel [element]);

    PNG
    media_image1.png
    621
    676
    media_image1.png
    Greyscale

iv) dividing the samples into at least two different or partially overlapping groups (As shown in Fig. 3 reproduced above the samples are divided into two groups different groups, RX1 and RX2);
v) beamforming the response signals from the first group (Fig. 2B reproduced below (212), Para [0048] – “In FIG. 2B, delayed data 210 is processed with two receive apodization functions A1, A2 to create beamformed RF data sets RX1 (212) and RX2 (213)”);

    PNG
    media_image2.png
    360
    638
    media_image2.png
    Greyscale

vi) beamforming the response signals from the second group (Fig. 2B reproduced above (213), Para [0048] – “In FIG. 2B, delayed data 210 is processed with two receive apodization functions A1, A2 to create beamformed RF data sets RX1 (212) and RX2 (213)”);
vii) repeating steps i) to vi) for […] (Para [0093] – “For ultrasound imaging, techniques according to the present disclosure can provide for improved visualization of small diameter cysts and other low-contrast lesions such as fibroadenomas, carcinoma, blood vessels, and heart chambers, in real time”, if the techniques are provided in real time steps i) to vi) would be repeated), wherein a data frame comprises sampled response signals in respect of each of a plurality of pixels of an image space (the plurality of samples as shown in Fig.3 are processed to form an image which would contain a plurality of pixels therefore the data frame/image frame comprises the plurality of samples) […];
viii) cross-correlating the beamformed signals of each group […] (Fig. 3 shows the beamformed data from both groups being directed to the crosscorrelator (312)) , the cross-correlating comprising;
generating, for each data frame […], a cross-correlation output (Fig. 3 shows a line pointing away from the crosscorrelator indicating a correlation output), wherein the cross-correlation output is based on the beamformed response signals from the first group and the beamformed response signals from the second group for that data frame (Fig. 3 shows the beamformed data from both groups of the data frame being directed to the crosscorrelator (312)); and
As cited above Yen discloses the cross-correlation output after beamforming conversely Yen does not teach M data frames, and where M is greater than 1,
over the M data frames
of the M data frames
combining the […]correlation output for the first data frame with the […]correlation outputs from subsequent data frames up to the Mth data frame; and 
ix) generating an image output for at least a first pixel of the plurality of pixels of the image space using the combined […]correlation outputs.
However, Haugaard discloses M data frames, and where M is greater than 1 (Para [0037]-[0038] – “FIG. 4 illustrates an example of an acquisition-sequence for CFM imaging.  This acquisition-sequence is for a non-package-interleaved image of 10 scan lines per frame, 8 simultaneous receive-beams per acquisition-event, and 2 simultaneous velocity scan-lines per acquisition-package”, therefore there are M data frames where M is greater than 1, additionally Para [0041] discloses “Another example acquisition sequence is sub-frame package-interleaved acquisition. The package-interleaved acquisition achieves a desired lower velocity range while maintaining the frame-rate”, it is interpreted multiple frames are acquired if a frame rate is determined) ,
over the M data frames (Para [0073] – “The vector-velocity processor 802, in a second stage, estimates single- and double autocorrelations (ACs) along the PRF-time dimension of each receive-beam-group, resulting in an axial and lateral component”, Para [0037]-[0038] – “FIG. 4 illustrates an example of an acquisition-sequence for CFM imaging.  This acquisition-sequence is for a non-package-interleaved image of 10 scan lines per frame, 8 simultaneous receive-beams per acquisition-event, and 2 simultaneous velocity scan-lines per acquisition-package”, therefore there are M data frames where M is greater than 1)
of the M data frames (Para [0073] – “The vector-velocity processor 802, in a second stage, estimates single- and double autocorrelations (ACs) along the PRF-time dimension of each receive-beam-group, resulting in an axial and lateral component”, Para [0037]-[0038] – “FIG. 4 illustrates an example of an acquisition-sequence for CFM imaging.  This acquisition-sequence is for a non-package-interleaved image of 10 scan lines per frame, 8 simultaneous receive-beams per acquisition-event, and 2 simultaneous velocity scan-lines per acquisition-package”, therefore there are M data frames where M is greater than 1)
 combining the […]correlation output for the first data frame with the […]correlation outputs from subsequent data frames up to the Mth data frame (Para [0052] – “In one instance, the velocity processor 216 is configured to determine velocity blood flow from the formed receive-beams by wall filtering each receive-beam, determining the auto -correlation of each receive-beam, adding the auto -correlation of receive-beams from different acquisition-packages and determining the phase of the summed auto –correlations”, Para [0054] – “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam”, therefore it is interpreted the correlation output from several acquisitions are combined (averaged), Para [0100] – “option for use of conventionally focused transmit beams, use of robust auto-correlation-based velocity-estimator, use of cross-correlation-based velocity-estimator”, therefore Haugaard does not preclude cross-correlation as taught by Yen); and 
ix) generating an image output for at least a first pixel of the plurality of pixels of the image space using the combined […]correlation outputs (Para [0054] – “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam”, Para [0054] – “Speckle-noise is an inherent artifact in ultrasound imaging, which is produced by spatially inhomogeneous tissue that causes a mosaic of constructive/destructive interference pattern in the received signal. This can be a significant issue in conventional flow imaging approaches”, therefore it is interpreted the new receive-beam is processed to generate an image with reduced speckle-noise, Para [0100] – “option for use of conventionally focused transmit beams, use of robust auto-correlation-based velocity-estimator, use of cross-correlation-based velocity-estimator”, therefore Haugaard does not preclude cross-correlation as taught by Yen).
Haugaard is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to combining of image data of Haugaard to achieve the same results. One would have motivation to combine because it “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam” (Haugaard - Para [0054]). 
Regarding Claim 5, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses the at least two groups of samples are selected according to at least one of the following conditions:
each sample is allocated to only one group (As shown in Fig. 3 reproduced above each sample is allocated to only one group);
each group has the same number of samples (As shown in Fig. 3 reproduced above each group has four samples);
a majority of adjacent elements in the array are allocated to different groups;
a majority of the data samples are not common in the different groups,
samples are allocated to the groups randomly or adaptively by optimizing a measure of the received data.
Regarding Claim 7, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses the beamforming of step v) comprises, for each of the plurality of pixels of an image space, summing the set of samples of the first group (Para [0046] – “2) In receive, beamforming can be performed using a first apodization function to create dataset RX1, as described at 104”, as shown in Fig. 3 reproduced above the samples in the first group are summed to create RX1, Para [0008] – “The optimal apodization is achieved on a pixel-by-pixel basis”), and
the beamforming of step vi) comprises, for said each of the plurality of pixels of the image space, summing the set of samples of the second group (Para [0046] – “2) In receive, beamforming can be performed using a first apodization function to create dataset RX1, as described at 104. 3) Likewise, a second apodization function can be used to create dataset RX2, as described at 106”, as shown in Fig. 3 reproduced above the samples in the second group are summed to create RX2, Para [0008] – “The optimal apodization is achieved on a pixel-by-pixel basis”).
Regarding claim 8, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses filtering each beamformed set of response signals to suppress clutter signal components or other unwanted components (Fig. 2B shows a bandpass filter 218 which occurs after the samples signals have been beamformed (212,213), Para [0065] – “A second filter, which has the same passband window as the first filter, might be required to reduce sharp discontinuities in images that might be caused by multiplication of the weighting matrix”).
Regarding Claim 12, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses step viii) comprises attenuating the correlation signal as a function of the phase value (Para [0044] – “In the proposed method, if the coefficient is greater than or equal to a set threshold value ε>0, then the sample value will be multiplied by the cross-correlation coefficient. If the coefficient is less than the threshold value ε, the sample value is multiplied by the threshold value ε”, Para [0059] – “With these two apodizations, grating lobes were purposely constructed that are 180 degrees out of phase with each other. Then, by using cross correlation one can distinguish between signals coming from a mainlobe and clutter signals”, therefore it is interpreted the correlation is dependent on phase).
Regarding claim 13, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses step viii) produces a final cross-correlation value (As shown in Fig. 3 the cross correlator 312 produces one output therefore the output is interpreted as the final cross-correlation value) As cited above Yen discloses the cross-correlation signal conversely Yen does not teach step viii) […] and further comprises applying different filters for each group of response signals so as to include the phase of a Doppler spectrum in the final […]correlation value, to infer blood dynamics information or using phase components of the […]correlated beamformed signals to infer blood dynamics information.
However Haugaard discloses step viii) […] and further comprises applying different filters for each group of response signals (Para [0073] – “The vector-velocity processor 802, in a first stage, high-pass filters (e.g., with a Wall filter (WF) and/or other filter) along the PRF-time dimension of each receive-beam-group of three (3) receive-beams”) so as to include the phase of a Doppler spectrum in the final […]correlation value, to infer blood dynamics information or using phase components of the […]correlated beamformed signals to infer blood dynamics information (Para [0047] – “The velocity processor 216, in a fourth stage, estimates phase, e.g., by calculating an arctangent operation on the summed AC output and/or otherwise…the velocity (phase) estimates”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to combining of image data of Haugaard to achieve the same results. One would have motivation to combine because it “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam” (Haugaard - Para [0054]). 
Regarding Claim 15, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses further including normalizing the cross-correlation values with respect to the product of the beamformed response signals (Para [0014] – “The techniques can utilize dual apodization functions with normalized cross-correlation to suppress sidelobes while at the same time maintaining lateral resolution”).
Regarding Claim 18, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses displaying a magnitude of the cross-correlation signals for each of the plurality of pixels in a two dimensional array of pixels of image space, in a process of ultrasound imaging (Fig. 10a-10h; para [0078] – “A combined plot 1000 that shown Experimental RF data in the speckle and cyst regions”).
Regarding Claim 19, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses the process is carried out substantially in real time with the collection of response signals in respect of each of a plurality of pixels of image space and for […] (Para [0093] – “For ultrasound imaging, techniques according to the present disclosure can provide for improved visualization of small diameter cysts and other low-contrast lesions such as fibroadenomas, carcinoma, blood vessels, and heart chambers, in real time”, Para [0046] – “A cross-correlator calculates a normalized cross-correlation value for each pixel”).
Conversely Yen does not teach for a succession data frames
However, Haugaard discloses for successive data frames (Para [0037]-[0038] – “FIG. 4 illustrates an example of an acquisition-sequence for CFM imaging.  This acquisition-sequence is for a non-package-interleaved image of 10 scan lines per frame, 8 simultaneous receive-beams per acquisition-event, and 2 simultaneous velocity scan-lines per acquisition-package”, therefore there are M data frames where M is greater than 1, Para [0041] discloses “Another example acquisition sequence is sub-frame package-interleaved acquisition. The package-interleaved acquisition achieves a desired lower velocity range while maintaining the frame-rate”, therefore it is interpreted the frames are acquired in succession over time).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to combining of image data of Haugaard to achieve the same results. One would have motivation to combine because it “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam” (Haugaard - Para [0054]). 
Regarding Claim 24, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses Ultrasound processing apparatus (Para [0034] – “Dual Apodization with Cross-correlation (DAX) provides superior results when compared to existing nonlinear apodization methods in terms of contrast resolution, without compromising spatial resolution with less computation and using already existing hardware”, Claim 11 – “A computer-executable program product comprising a computer-readable medium with resident computer-readable instructions”, therefor computational hardware is used to carry out the process) configured to:
The remainder of claim 24 mirrors claim 1 therefore the rejections to each limitation of claim 24 are the same as the mirroring limitations in claim 1 above.
Regarding Claim 26, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
Yen further discloses wherein a data frame corresponds to an image frame (The data processed in Fig. 3 is interpreted as a data frame, the data is processed into a DAX image (316) therefore the data frame corresponds to an image frame).
Regarding Claim 27, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
As cited above Yen discloses the cross-correlation output conversely Yen does not teach wherein combining the […]correlation output for the first data frame with the […]correlation outputs from subsequent data frames up to the Mth data frame comprises averaging the […]correlation outputs over the M data frames.
However Haugaard discloses wherein combining the […]correlation output for the first data frame with the […]correlation outputs from subsequent data frames up to the Mth data frame comprises averaging the […]correlation outputs over the M data frames (Para [0052] – “In one instance, the velocity processor 216 is configured to determine velocity blood flow from the formed receive-beams by wall filtering each receive-beam, determining the auto -correlation of each receive-beam, adding the auto -correlation of receive-beams from different acquisition-packages and determining the phase of the summed auto –correlations”, Para [0054] – “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam”, therefore it is interpreted the output from several acquisitions are combined (averaged), Para [0100] – “option for use of conventionally focused transmit beams, use of robust auto-correlation-based velocity-estimator, use of cross-correlation-based velocity-estimator”, therefore Haugaard does not preclude cross-correlation as taught by Yen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to combining of image data of Haugaard to achieve the same results. One would have motivation to combine because it “Speckle-noise in an amplitude- or power-signal receive-beam can be reduced by forming a new receive-beam that is the average (compounding) of several STA beam-formed receive-beams acquired with different locations/directions of the transmit-beam” (Haugaard - Para [0054]). 
Claims 2-4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 20090141957 A1), and Haugaard (US 20200138401 A1) as applied to claims 1 and 8 above, and further in view of Kim et al. (US 5544128).
Regarding claim 2, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
As cited above Yen discloses the first and second group, the samples, and the plurality of channels conversely Yen does not teach the first group comprises samples from the same time point of each of a plurality of channels and the second group comprises samples from that same time point of each of a different plurality of channels.
However, Kim discloses the first group comprises samples from the same time point of each of a plurality of channels and the second group comprises samples from that same time point of each of a different plurality of channels (Fig. 1, 3; col. 6, lines 7-10 – “The write-in data to memories 24 through 27 are clocked at the same rate as the sampling rate, i.e., f0”).
Kim is an analogous art considering it is in the field of multi-beam beamforming.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to include the timing of samples of Kim to achieve the same results. One would have motivation to combine because it “allows the final beamforming to be simple and performed at a relatively low data rate and allows the higher rate signal processing to be confined to circuitry which may advantageously be on a single type of integrated circuit which is repetitively used in the beamformer” (Kim - Abstract). 
Regarding claim 3, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
As cited above Yen discloses the first and second group, the samples, and the plurality of channels conversely Yen does not teach the first group comprises samples from a first time point of each of a plurality of channels and the second group comprises samples from a second time point of each of the same plurality of channels.
However, Kim discloses the first group comprises samples from a first time point of each of a plurality of channels and the second group comprises samples from a second time point of each of the same plurality of channels (Col. 10 lines 3-4 – “Two delay times are required for each data increment”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to include the timing of samples of Kim to achieve the same results. One would have motivation to combine because it “allows the final beamforming to be simple and performed at a relatively low data rate and allows the higher rate signal processing to be confined to circuitry which may advantageously be on a single type of integrated circuit which is repetitively used in the beamformer” (Kim - Abstract). 
Regarding claim 4, Yen and Haugaard disclose all the elements of the claimed invention as cited in claim 1.
As cited above Yen discloses the first and second group, the samples, and the plurality of channels conversely Yen does not teach the first group comprises samples from a first time point of each of a first plurality of channels and a second time point of each of a second plurality of channels, and the second group comprises samples from the first time point of each of the second plurality of channels and the second time point of each of the first plurality of channels.
However Kim discloses the first group comprises samples from a first time point of each of a first plurality of channels and a second time point of each of a second plurality of channels, and the second group comprises samples from the first time point of each of the second plurality of channels and the second time point of each of the first plurality of channels (Col. 8 lines 56-58 – “Groups of adjacent parallel receive channels (e.g., 8) are combined so as to form a partial beamformer 113”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to include the timing of samples of Kim to achieve the same results. One would have motivation to combine because it “allows the final beamforming to be simple and performed at a relatively low data rate and allows the higher rate signal processing to be confined to circuitry which may advantageously be on a single type of integrated circuit which is repetitively used in the beamformer” (Kim - Abstract). 
Regarding claim 16, Yen, Haugaard, and Kim disclose all the elements of the claimed invention as cited in claims 1 and 8.
As cited above Yen discloses each group and the cross-correlation conversely Yen does not teach step viii) comprises using different filters for each group, thereby obtain a more complex filtering and/or include phase information in the […]correlation to select different flow velocities
However, Kim discloses step viii) comprises using different filters for each group, thereby obtain a more complex filtering and/or include phase information in the […]correlation to select different flow velocities (col. 8, lines 29-30 – “every channel has its own interpolation-decimation filter”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to include the timing of samples of Kim to achieve the same results. One would have motivation to combine because it “allows the final beamforming to be simple and performed at a relatively low data rate and allows the higher rate signal processing to be confined to circuitry which may advantageously be on a single type of integrated circuit which is repetitively used in the beamformer” (Kim - Abstract).
Claim 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 20090141957 A1), and Haugaard (US 20200138401 A1), as applied to claims 8, and 13 above, and further in view of Abend (US 7399279).
Regarding claim 9, Yen and Haugaard disclose all the elements of the claimed invention as cited in claims 1 and 8.
As cited above Yen discloses filtering the two beamformed sets conversely Yen does not teach filtering […] comprises filtering with a high pass filter. 
However, Abend discloses filtering comprises filtering with a high pass filter (Col. 43 lines 2-4 – “digitally highpass filter the sequence of pulse returns to suppress clutter from tissue and bone”).
Abend is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate the highpass filter of Abend to achieve the same results. One would have motivation to combine because it doing so will eliminate unwanted noise originating from tissue and bone that would block signals that infer blood dynamics information.
Regarding claim 14, Yen and Haugaard disclose all the elements of the claimed invention as cited in claims 1 and 13.
Conversely Yen does not teach the blood dynamics information comprises direction of flow. 
However, Abend discloses the blood dynamics information comprises direction of flow (Col. 37 lines 55-56 – “The blood velocity can be dynamically monitored”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate the viewing of the direction of blood flow of Abend to achieve the same results. One would have motivation to combine because doing so will allow the user to view the health of a blood vessel of interest and determine if they are viewing a vein or an artery and/or determine if any abnormalities from clots or blockages are present.
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 20090141957 A1), Haugaard (US 20200138401 A1), and Abend (US 7399279) as applied to claim 9 above, and further in view of Koo (US 5676148).
Regarding claim 10, Yen, Haugaard, and Abend disclose all the elements of the claimed invention as cited in claims 1, 8, and 9.
As cited above Abend discloses the high pass filter conversely Yen does not teach the […] filter is one of a derivative estimator; a second order FIR filter and an IIR filter. 
However, Koo teaches the […] filter is one of a derivative estimator; a second order FIR filter and an IIR filter (Col. 3 line 54 – “This invention uses half-band FIRs or IIRs”).
Koo is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate the FIR or IIR filters of Koo to achieve the same results. One would have motivation to combine because “the embodiments described include time varying coefficients FIRs to improve efficiency” (Koo - Col. 4 lines 4-5).
Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US 20090141957 A1),  Haugaard (US 20200138401 A1), and Kim (US 5544128) as applied to claim 16 above, and further in view of Abend (US 7399279).
Regarding claim 17, Yen, Haugaard, and Abend disclose all the elements of the claimed invention as cited in claims 1, 8, and 16.
Conversely Yen does not teach the different filters are designed with a phase shift between positive and negative frequencies, in order to extract flow direction information. 
However, Abend discloses the different filters are designed with a phase shift between positive and negative frequencies, in order to extract flow direction information (Col. 43 lines 35-39 – “Phase-shift beamforming [...] display coarse blood-vessel color-flow map”).
Abend is an analogous art considering it is in the field of blood flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yen to incorporate a phase shift to extract flow direction information of Abend to achieve the same results. One would have motivation to combine because doing so will allow the user to view the health of a blood vessel of interest and determine if they are viewing a vein or an artery and/or determine if any abnormalities from clots or blockages are present.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/JASON M IP/Primary Examiner, Art Unit 3793